COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-296-CV
  
  
  
IN 
RE TIG SPECIALTY INSURANCE                                              
RELATOR
COMPANY
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and motion for 
emergency stay of discovery and is of the opinion that relief should be 
denied.  Accordingly, relator's petition for writ of mandamus and motion 
for emergency stay of discovery are denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
  
                                                                  PER 
CURIAM
 
 
PANEL 
A: CAYCE, C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED: 
September 28, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.